Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 13, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant contends that the statements he made to the police admitting his participation in the crime should have been suppressed as the fruit of an unlawful, warrantless arrest. We disagree. The defendant had no expectation of privacy in the abandoned house where he was arrested " 'that *704society is prepared to recognize as reasonable’ ” (People v Robinson, 100 AD2d 602). He therefore lacks standing to challenge the warrantless arrest by the police (see, People v Farinaro, 110 AD2d 653).
The defendant’s remaining contention, relating to the court’s charge, is unpreserved for appellate review (CPL 470.05 [2]) and, in any event, is without merit. Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.